 

Exhibit 10.1

ACKNOWLEDGEMENT AND AMENDMENT AGREEMENT

This Acknowledgement and Amendment Agreement (the “Acknowledgement”) is dated
October 10, 2007, and is entered into by and between Martin J. Joyce (the
“Employee”), and BioSphere Medical, Inc., a Delaware corporation (the
“Company”).

WHEREAS, the Employee and the Company have entered into a certain letter
agreement dated June 14, 2005 regarding the Employee’s employment with the
Company (the “Letter Agreement”); and

WHEREAS, the parties desire to modify the provisions of the Letter Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the undersigned hereby agree as follows:

1.             The Letter Agreement is hereby amended as follows:

(a)                                  Section 2.2 is hereby deleted in its
entirety and replaced with the following new Section 2.2:

“2.2         Bonus.  You will be entitled to receive an annual bonus in an
amount equal to up to 40% of your then current base salary, to be paid based
upon your achievement of milestones and objectives to be mutually agreed upon
annually by you and the Compensation Committee of the Board of Directors but in
any event such bonus shall be paid by March 15 of the year following the year to
which the bonus relates, provided that you remain an employee of the Company at
the time such bonuses are customarily paid.”

(b)                                 Section 2.4 is hereby deleted in its
entirety and replaced with the following new Section 2.4:

“2.4         Reimbursement of Expenses.  The Company shall reimburse you for all
reasonable travel, entertainment and other expenses incurred or paid by you in
connection with, or related to, the performance of your duties, responsibilities
or services as an employee of the Company, in accordance with policies and
procedures, and subject to limitations, adopted by the Company from time to
time.  Notwithstanding the foregoing, (i) the expenses eligible for
reimbursement may not affect the expenses eligible for reimbursement in any
other taxable year, (ii) such reimbursement must be made on or before the last
day of the year following the year in which the expenses was incurred, and (iii)
the right to reimbursement is not subject to liquidation or exchange for another
benefit.”


--------------------------------------------------------------------------------


 

(c)                                  Section 4.1 is hereby deleted in its
entirety and replaced with the following new Section 4.1:

“4.1         In the event your at-will employment is terminated by the Company
without Cause (as defined below) in anticipation of, or within twelve months
after, a Change in Control (as defined below), the Company shall continue to pay
to you your salary as in effect on the date of termination and the amount of the
annual bonus paid to you for the fiscal year immediately preceding the date of
termination (payable in annualized monthly installments) and shall, provided you
elect to receive group medical insurance pursuant to the federal “COBRA” law, 
29 U.S.C. § 1161 et seq., provide to you (so long as you are entitled to COBRA
coverage) reimbursement for the share of the premium for group medical and
dental that is paid by the Company for active and similarly-situated employees
who receive the same type of coverage, until the date 12 months after the date
of termination, provided, however, that the Company’ s obligation to make the
aforesaid payments or provide the aforesaid benefits shall immediately terminate
in the event that you violate the provisions of Section 5 or Section  6 during
such 12 month period.  The payment to you of the amounts payable under this
Section 4.1 shall be contingent upon your execution of a release in a form
reasonably acceptable to the Company and (ii) shall constitute your sole remedy
in the event of a termination of your employment in the circumstances set forth
in this Section 4.1.

Payments to the Employee under this Section 4.1 shall be bifurcated into two
portions, consisting of a portion that does not constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and a portion that does constitute
nonqualified deferred compensation.  Payments hereunder shall first be made from
the portion that does not consist of nonqualified deferred compensation until it
is exhausted and then shall be made from the portion that does constitute
nonqualified deferred compensation.  Notwithstanding the foregoing, because the
Employee is a “specified employee” as defined in Section 409A (a)(3)(B)(i) of
the Code, the commencement of the delivery of any such payments that constitute
nonqualified deferred compensation will be delayed to the date that is 6 months
and one day after the Employee’ termination of employment (the “Earliest Payment
Date”) unless payable upon the Employee’s death.  Any payments that are delayed
pursuant to the preceding sentence shall be paid on the Earliest Payment Date. 
The determination of whether, and the extent to which, any of the payments to be
made to the Employee hereunder are nonqualified deferred compensation shall be
made after the application of all applicable exclusions under Treasury Reg. §
1.409A-1(b)(9).  Any payments that are intended to qualify for the exclusion for
separation pay due to involuntary separation from service set forth in Reg. §
1.409A-1(b)(9)(iii) must be paid no later than the last day of the second
taxable year of the Employee following the taxable year of the Employee in which
the Employee’s termination of employment occurs.”

2


--------------------------------------------------------------------------------


 

(d)                                 A new Section 15 is hereby added to the
Letter Agreement which reads as follows:

“15.                           Section 409A.

Notwithstanding anything else to the contrary in this agreement, to the extent
that any of the payments that may be made hereunder constitute “nonqualified
deferred compensation”, within the meaning of Section 409A and the Employee is a
“ specified employee” upon his separation (as defined under Section 409A), the
timing of any such payment following the separation date shall be modified if,
absent such modification, such payment would otherwise be subject to penalty
under Section 409A.  In any event, the Company makes no representation or
warranty and shall have no liability to the Employee or to any other person if
any provisions of this agreement are determined to constitute “nonqualified
deferred compensation” subject to Section 409A but do not satisfy the
requirements of that section.”

2.             The parties acknowledge and agree that all other provisions of
the Letter Agreement shall remain in full force and effect.

3.             This Acknowledgement shall be governed by and construed and
interpreted in accordance with the substantive laws of the Commonwealth of
Massachusetts without regard to its principles of conflicts of law.

4.             This Acknowledgement may be executed in any number of
counterparts, and each such counterpart shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement.

[Remainder of Page Intentionally Left Blank]

3


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Acknowledgement and Amendment
Agreement as of the date first above written.

 

BIOSPHERE MEDICAL, INC.

 

 

 

 

 

By:

/s/ Richard J. Faleschini

 

 

 

Richard J. Faleschini

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

/s/ Martin J. Joyce

 

 

Martin J. Joyce

 

 

Executive Vice President of Finance and

 

 

Administration and Chief Financial Officer

 

4


--------------------------------------------------------------------------------